Case: 14-14226     Date Filed: 07/02/2015   Page: 1 of 5


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 14-14226
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 9:14-cv-80585-KLR



NEAL M. JACOBSON,

                                                                   Plaintiff-Appellant,

                                        versus

PFIZER, INC.,
its subsidiaries and divisions/companies (collectively Pfizer),

                                                                  Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                   (July 2, 2015)

Before HULL, MARCUS and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 14-14226      Date Filed: 07/02/2015   Page: 2 of 5


      In this diversity action, Plaintiff Neal M. Jacobson appeals the district

court’s dismissal of his pro se amended complaint against Defendant Pfizer, Inc.

(“Pfizer”) pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a

claim. After review, we affirm.

      In 2012, Jacobson pled guilty in Florida state court to the first degree murder

of his wife and two children and received three life sentences. In 2013, Jacobson

filed this pro se civil action alleging that he committed his crimes while “in a

manic and psychotic state” after taking two of Defendant Pfizer’s drugs, Zoloft and

Xanax.

      Jacobson’s amended complaint asserted various state-law claims, including

fraud, negligence, failure to warn, defective design, breach of express and implied

warranties, wrongful death, and unjust enrichment. The heart of all of Jacobson’s

claims was that possible side effects of Zoloft and Xanax include “homicidal

ideations” and “homicidal actions,” that he would not have taken these two drugs

had he known of these possible side effects, and that as a result of experiencing

these side effects, he killed his family. Jacobson sought $25 million in damages

for his mental anguish, loss of enjoyment, loss of affection and companionship,

and the loss of his freedom, means of living, and all of his possessions. The

district court granted Pfizer’s motion to dismiss Jacobson’s amended complaint,




                                              2
                Case: 14-14226        Date Filed: 07/02/2015       Page: 3 of 5


concluding that his state-law claims were barred by Florida’s wrongful conduct

doctrine.

       The Florida Supreme Court has adopted the wrongful conduct doctrine,

which is founded on the “fundamental equitable principle that no one shall be

permitted to . . . take advantage of his own wrong, or found any claim upon his

own iniquity, or profit from his own crime.” Ashwood v. Patterson, 49 So. 2d 848,

850 (Fla. 1951) (en banc) (internal quotation marks omitted) (applying the doctrine

to deny the transfer of a murder victim’s share in an “estate by the entirety” to her

spouse who murdered her). Under the wrongful conduct doctrine, a plaintiff is

prohibited from bringing a claim to recover for his injuries based on his own illegal

conduct. Kaminer v. Eckerd Corp. of Fla., Inc., 966 So. 2d 452, 454-55 (Fla. Dist.

Ct. App. 2007) (applying the doctrine to prohibit recovery by an estate against a

pharmacy for failure to properly safeguard controlled substances where the

decedent voluntarily ingesting Oxycontin stolen from the pharmacy).

       Here, the district court did not err in dismissing Jacobson’s claims on the

ground that they were barred by Florida’s wrongful conduct doctrine. 1 Jacobson’s

claims, with the exception of his unjust enrichment claim, were all explicitly based

       1
        We review de novo a district court’s Rule 12(b)(6) dismissal for failure to state a claim.
Chaparro v. Carnival Corp., 693 F.3d 1333, 1335 (11th Cir. 2012). To state a claim for relief, a
complaint must allege enough facts for the claim to be facially plausible if the alleged facts are
accepted as true. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009). Dismissal
is proper when documents that can be considered at the motion to dismiss stage reveal facts that
foreclose recovery as a matter of law. See Associated Builders, Inc. v. Ala. Power Co., 505 F.2d
97, 100 (5th Cir. 1974).
                                                    3
                Case: 14-14226       Date Filed: 07/02/2015      Page: 4 of 5


on harms to himself resulting from his own criminal conduct. 2 As for his unjust

enrichment claim, Jacobson’s amended complaint did not expressly allege what

circumstances rendered it inequitable for Pfizer to retain payments for the sale of

Zoloft and Xanax, but the only wrongful conduct asserted in the amended

complaint as a whole was the homicidal ideations and acts allegedly caused by

those drugs.3 Thus, the unjust enrichment claim was also based on Jacobson’s

illegal conduct, and was barred by the wrongful conduct doctrine.

       Jacobson argues that his claims should not be barred because he was insane

when he shot his wife and children and did not know that what he was doing was

wrong. The district court, however, took judicial notice of Jacobson’s Florida

judgment of conviction, which established that Jacobsen pled guilty to three counts

of first degree murder, in violation of Florida Statutes § 782.04(1)(a)(1). See U.S.

ex rel. Osheroff v. Humana Inc., 776 F.3d 805, 811 (11th Cir. 2015) (explaining

that a district court may consider judicially noticed documents in ruling on a Rule

12(b)(6) motion to dismiss). By pleading guilty, Jacobson admitted killing his

family intentionally and with premeditation. See Fla. Stat. § 782.04(1)(a)(1)

(providing that a person is guilty of first degree murder when he unlawfully kills a

       2
        Notably, Jacobson did not bring any claims on behalf of his wife or children in a
representative capacity. See Kaminer, 966 So. 2d at 454 (distinguishing cases where the Florida
Supreme Court allowed a third party to recover damages rather than the wrongdoer).
       3
       Jacobson’s proposed second amended complaint, which the district court did not allow
Jacobson to file, confirmed that Jacobson’s claim was that Pfizer was unjustly enriched by his
payments for Zoloft and Xanax because those drugs caused his homicidal ideations and actions.
                                                   4
                 Case: 14-14226         Date Filed: 07/02/2015        Page: 5 of 5


human being with “a premeditated design to effect the death” of that person or

another person); Bolware v. State, 995 So. 2d 268, 273 (Fla. 2008). As such, under

Florida law, Jacobson is estopped from denying that the murders were intentional

and premeditated in this civil action. See Brown v. City of Hialeah, 30 F.3d 1433,

1437 (11th Cir. 1994) (explaining that we apply the state’s law of collateral

estoppel when determining whether to give preclusive effect to a prior state court

judgment and that, under Florida law, a criminal defendant who pled guilty “is

estopped from denying his guilt of the subject offense in a subsequent civil action”

(internal quotation marks omitted)). 4

       For these reasons, the district court did not err in dismissing Jacobson’s

amended complaint.

       AFFIRMED.




       4
         On appeal, Jacobson states that he filed a post-conviction petition in the state trial court
seeking to withdraw his guilty plea as involuntary due to his mental incompetency and the
ineffective assistance of his defense counsel, that the state trial court denied his petition, and that
his appeal of that ruling is pending in Florida’s Fourth District Court of Appeal. At this juncture,
however, the Florida courts have not set aside Jacobson’s murder convictions, and he cannot
collaterally attack the validity of his guilty pleas in this civil diversity action.
                                                      5